Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/RestrictionRestriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19 and 22, drawn to a method, classified in B32B 38/145.
II. Claims 20-21, drawn to a laminate, classified in B32B 7/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the laminate may be made by a process where the interlayer is a pre-existing sheet melted between the outer layers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jovan Jovanovic on 12/20/2021 a provisional election was made with traverse to prosecute the invention of the method, claims 1-19 and 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 14, 17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “are printed on at least one of the first substrate, the second, substrate and another interlayer.”  It is unclear if this claim requires “another interlayer” to be present or if it just specifies that the plurality of interlayers may be printed on another interlayers, but doesn’t mandate the presence of another interlayer.  Examiner assumes the latter.  Note “at least one of a, b and c” has been interpreted as alternative language, but should state “at least one of a, b, or c” to make this clear.  See SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 (2004) (finding the term “and” connotes a conjunctive list that applies to each item of the list following “at least one of,” thus requiring “at least one value from each category”); see also Ex parte Jung, 2016-008290 (March 22, 2017) (reinforcing SuperGuide and indicating that “at least one of A and B” is reasonably interpreted as “at least one of A and at least one of B,” and to properly indicate A and B as alternatives, the language “at least one of A or B” is appropriate).
Claim 12 recites “at least one of the interlayers.”  The plural form of interlayer has no antecedent basis and it is thus unclear if Claim 12 requires more than one interlayer or not.  Since multiple interlayers are never specified for Claim 12, Examiner has assumed they are not required.
Claim 14 recites “the inner layer” without providing antecedent basis for the term.  Examiner has assumed this is any top surface of the substrate including a previously printed interlayer.
Regarding Claim 17, it is unclear if the words “liquid crystal”, “UV,” “visible,” and “NIR” all apply to “reflective flakes” since the reflective flakes are only mentioned with the “NIR.”  Examiner assumes it applies to all, but this should be made clear.  Further, ultraviolet and near-infrared should be spelled out.
	Claim 22 recites “a first interlayer” and “a second interlayer” and then refers to “the at least one interlayer” without providing antecedent basis.  It is unclear how, if at all, the first and second interlayers are related to the at least one interlayer.  Examiner assumed the first and second interlayer form the at least one interlayer.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 12, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. (US 4,342,613).
Regarding Claims 1-4, 6-9, 13, and 22, O’Leary et al. teaches a method of forming a laminate comprising:
- providing a first substrate (Sheet A) having an inner surface and an outer surface;
- providing a second substrate (Sheet B) having an inner surface and an outer surface;
- printing a first interlayer defining a first outer boundary on at least a portion of the inner surface the first substrate;
- printing a second interlayer defining a second boundary on at least a portion of the inner surface of the second substrate (See Figs. 1-3 and col. 3, lines 7-37, wherein each of the sheets is coated with a discontinuous pattern of different interlayer materials, with different reactive properties, via gravure rolls having desired shapes for the deposition wherein any outer perimeter of the coated interlayers on each sheet is considered a first outer boundary and a second boundary; Examiner submits any deposition method that deposits a coating medium in desired locations is reasonably considered a printing method and the deposition method of O’Leary is reasonably considered gravure printing of the coating components of the interlayer);
- wherein the first outer boundary and the second outer boundary are spaced apart from each other (note the coated components of the interlayer are on separate sheets and thus are “spaced apart”);
- positioning the first substrate over the second substrate so that the inner surface of the first substrate faces the inner surface of the second surface so as to sandwich the first and second interlayers therebetween;
- pressing the first and second substrates so that at least a portion of the first boundary layer contacts the second boundary layer which were spaced apart from each other prior to pressing (See col. 3, line 51 to col. 4, line 16, wherein the sheets are combined at a heated nip roll wherein the interlayer components combine at their boundaries due to the heated pressure applied at the nip).
Regarding Claim 12, Examiner submits any interlayer, which separates the layers on either side of it, is a separator layer as claimed. 
Regarding Claim 18, Examiner submits the gaps between the printed parts of the interlayer effectively give it a nonuniform thickness wherein the thickness is zero in some place and nonzero in others.

Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (WO 2016/196040).
Regarding Claims 1 and 13, a method of forming a laminate comprising:
- providing a first substrate having an inner surface and an outer surface;
- providing a second substrate having an inner surface and an outer surface;
- printing at least one interlayer over at least a portion of the inner surface of at least one of the first substrate and second substrate (See pages 4-5, paragraph [0023], page 7, paragraphs [0041]-[0042], and page 15, paragraphs [0076]-[0077], wherein separate interlayers are provided, such as by 3D printing the glass substrates, each of the interlayers having a different property);
- positioning the first substrate over the second substrate so that the inner surface of the first substrate faces the inner surface of the second surface so as to sandwich the at least one interlayer therebetween;
- pressing the first and second substrates together to join the first and second substrates through the at least one interlayer (See pages 14-15, paragraph [0075], describing positioning after coating the interlayer and then bring the substrates together for joining; Examiner submits at least some pressing is implicit to facilitate joining and this certainly would have been understood to have been within the scope of the process).
Regarding Claim 2, Li et al. teaches up to four interlayers printed on a first substrate, a second substrate, or a third interlayer substrate (See page 7, paragraphs [0041]-[0045]).
Regarding Claim 12, Examiner submits any interlayer, which separates the layers on either side of it, is a separator layer as claimed. 
Regarding Claim 18, Li et al. teaches various patterns of the interlayers with spatial variation (See page 15, paragraph [0078]). Examiner submits even the gaps between the printed parts of the interlayer effectively give it a nonuniform thickness wherein the thickness is zero in some place and nonzero in others.

Claim(s) 1-4, 12, 13, 18, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niiyama et al. (US 2013/0020007).
Regarding Claim 1-4, 13, and 22, Niiyama et al. teaches a method of forming a laminate (See page 1, paragraph [0012]) comprising:
- providing a first substrate [12] having an inner surface and an outer surface;
- providing a second substrate [14] having an inner surface and an outer surface;
- printing at an interlayer having a first [20] and second [24] portion with spaces therebeotween and completely free from contact, each having a boundary/outer boundary that is the perimeter/outer surface of each printed substance, over at least a portion of the inner surface first substrate [12] (See Fig. 5-6 and page 3, paragraph [0064], page 5, paragraph [0095], page 8, paragraph [0140], specifically teaching printing may dispose the layer [20] and wherein a dispenser as shown for depositing the interlayer [24] is a specific pattern such as a dot or line pattern is reasonably considered a printer, each of layer [20] and [24] being shown as completely free from contact; note it is clear the layers [20],[24] may have different properties, such as viscosity);
- positioning the first substrate over the second substrate so that the inner surface of the first substrate faces the inner surface of the second surface so as to sandwich the at least one interlayer therebetween (See Fig. 6);
- pressing the first and second substrates together to join the first and second substrates through the interlayer wherein the interlayers fill the spaces and their outer boundaries come into contact (See page 7, paragraph [0024], wherein the interlayers [24] flows to contact outer boundary of layer [20]).
Regarding Claim 12, Examiner submits any interlayer, which separates the layers on either side of it, is a separator layer as claimed.  Niiyama et al. also indicates the interlayer desirably has sound insulating properties (See page 1, paragraph [0003]), and thus is reasonably described as an acoustic layer.
Regarding Claim 18, Examiner submits the gaps between the printed parts of the interlayer effectively give it a nonuniform thickness wherein the thickness is zero in some place and nonzero in others.  Also, layer [20] appears to be applied thicker than layer [24] (See Niiyama et al., Figs. 5-6).
Regarding Claim 19, Niiyama et al. teaches applying a vacuum (via a vacuum pump) during the pressing (See page 9, paragraph [0143]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 4, 8, 9, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to Claim 1 above.
Regarding Claims 3, 4, 8, 9 and 22, Li et al. teaches the method of Claim 1, as described above.  Li et al. further teaches the first interlayer may be printed on the first or second substrate and the second interlayer may also be printed on the first or second substrate.  Examiner submits this renders obvious to a person having ordinary skill in the art printing the layers on the same substrate or on opposing substrates so as to form the interlayers as shown in Figure 2, since it is clearly within the scope of the invention to print a first interlayer on the first substrate and the second interlayer on the second substrate.  At least when printing on opposing substrates, this renders obvious spaced apart interlayers (since the substrates with the respectively printed interlayers are initially spaced apart), that are then brought into contact.  Note the perimeter of any printed pattern or portion of a pattern is an “outer boundary” or “boundary,” which will be brought into contact as shown in Fig. 2 when coming the patterns of the interlayers on each substrate.
Regarding Claim 14, Li et al. also, as describes above, indicates is would have been obvious to print the same substrate and teaches such printing may occur sequentially (See page 7, paragraph [0044]).  This indicates a first pattern may be printed to for a nonuniform surface on a substrate, and subsequently, printing may occur on the nonuniform surface of the substrate formed by the first printed layer so as to form a heterogenous interlayer with a uniform surface such as shown in Figure 2.  Examiner submits such a process is clearly taught to be within the scope of Li et al. and thus at least obvious to a person having ordinary skill in the art at the time of invention in view of Li et al.

Claim(s) 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. or Niiyama et al. as applied to Claims 1 and 3 above, and further in view of Mannheim Astate et al. (US 2021/0039358).
Regarding Claims 5, 10, and 11, Li et al. and Niiyamaa et al. teach the method of Claim 1 and 3, as described above.  These reference fails to teach a void area in the interlayer.  However, it is known to provide voids in the main interlayer to embed an insert therein that provides desired optical properties in a specific area while saving costs on using the insert over a whole windshield (See, for example, Mannheim Astate et al., page 4, paragraphs [0068]-[0072]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a void in the interlayers of either Li et al. or Niiyama et al., both of which are taught to be applicable to windshields, so as to incorporate an insert therein with desired thermal/optical properties for a camera.  Examiner submits printing a void in the processes described, or allowing combination such that the separately printed interlayers do not contact each other in the area of the insert certainly would have been obvious processes of implementing the insert in void as taught in Mannheim Astate et al.  Note any insert is reasonably considered a “component” without further limitation of the term. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. or Niiyama et al. as applied to Claims 1 above, and further in view of Heseltine et al. (US 3,723,349).  
Regarding Claims 15, Li et al. and Niiyamaa et al. teach the method of Claim 1, as described above.  These references each teach interlayers for glass windows such as for vehicles, but fail to teach the interlayer is thermochromic.  However, thermochromic interlayers between glass are well known because they provide tinting at higher temperatures, thus reduces heat buildup in interior regions utilizing the windows, i.e. an auto interior, by providing more shade at higher temperatures (See, for example, Heseltine et al., col. 1, line 63 to col. 2, line 12, teaching providing thermochromic properties to glass interlayers).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide the interlayers in either Li et al. or Niiyama et al. with thermochromic properties because this would have predictably allowed the windows form therefrom to tint at higher temperatures.  The ability can reduce the effect of heat buildup in an interior space using the windows.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to Claims 1 above, and further in view of Cervantes et al. (US 2015/0140158).
Regarding Claim 16, Li et al. teaches the method of claim 1 as described above a specifically teaches 3-D printing, extrusion, and thermoplastic interlayers.  Li et al. is silent as to the specifics of 3-D printing with thermoplastics and it would have been obvious to use commonly known processes for doing so. It is well-known when 3-D printing with thermoplastics, as thermoplastic filament is utilized and melting for an extrusion based 3-D printing process (See, for example, Cervantes et al., page 5, paragraph [0075]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize filaments because doing so would have predictably been a suitable method of supplying printing medium when 3-D printing thermoplastics, as taught in Li et al.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. or Niiyama et al. as applied to Claims 1 above, and further in view of Booth, Jr. (US 2016/0053084).  
Regarding Claims 17, Li et al. and Niiyamaa et al. teach the method of Claim 1, as described above.  These references each teach interlayers for glass windows, but fail to teach reflective flakes.  However, UV, visible, and IR reflective flakes are well known to be included in glass interlayers for aesthetic appeal and reduced light transmission at a desired frequency (See, for example, Booth, Jr., page 1, paragraphs [0005]-[0007], page 2, paragraph [0012], and page 6, paragraph [0049], wherein metallic pigments, such as reflective flakes, are included in the interlayer of windows for decorative effects and for IR absorption to reduce heat buildup).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize reflective flakes in any interlayer for glass windows because doing so would have predictably provided desired decorative effects and heat absorption when desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746